Chief Justice Gabbert
dissenting:
The instruction given on the subject of actual damages was erroneous, for the reason it wholly failed to advise the jury that such damages must be determined from the testimony. That this omission to so instruct left the jury without any restrictions in assessing damages, is made specially apparent from the closing sentence of the instruction, which is as follows: “And as compensatory or actual damage, if the jury find in favor of the plaintiff, she should be allowed a fair and reasonable amount, both for injury to her property and business, and to her person and liberty as well.” Thus leaving it to the jury to assess such sum for actual damages as in their judgment was fair and reasonable, without regard to the testimony. An instruction which does not confine the jury to a consideration of the evidence ■in awarding actual damages, is erroneous. Hughes on Instructions to juries, sec. 106; City of Freeport v. Isbell, 83 Ill. 440, 25 Am. Rep. 407 ; Cleveland C. C. Ry. Co. v. Jenkins, 174 Ill. 398, 51 N. E. 811, 62 L. R. A. 922, 66 Am. St. 296.
The law requires a jury to determine actual damages from the evidence, and from that alone, and an instruction which permits them to enter upon the field of conjecture, and arbitrarily assess damages without considering the testimony, cannot be sustained. The instruction being erroneous as a whole, the general objection was sufficient. The judgment should be reversed, and the cause remanded for a new trial. ■
Mr. Justice Bailey concurs in the foregoing views.